                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Big Red Box LLC,                             )
                                             )       Civil Action No.: 3:18-cv-00758-JMC
                        Plaintiff,           )
                                             )                     ORDER
               v.                            )
                                             )
Square Inc.; William Tye Grisel;             )
Joe Grisel; G5 Marketing                     )
Solutions LLC; and John Doe                  )
Bank,                                        )
                                             )
                       Defendants.           )
                                             )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 73), filed on November 27, 2018, recommending that

Square Inc.’s (“Defendant”) Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 42)

be denied because there is a pending motion before the district court as to whether limited

discovery will be permitted prior to a ruling on the Motion to Dismiss (ECF No. 66). (ECF No.

42.)

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, this court is not required to provide an explanation for adopting the recommendation. See



                                                 1
Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, failure to file specific written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the District Court

based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       The parties were advised of their right to file objections to the Report. (ECF No. 73 at 4.)

Neither party filed any objections to the Report.

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. (ECF No. 73.)

Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

73), and DENIES Defendant’s Motion to Dismiss (ECF No. 42) without prejudice.

       IT IS SO ORDERED.




                                                               United States District Judge
February 15, 2019
Columbia, South Carolina




                                                    2
